Citation Nr: 1109463	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thoracolumbar scoliosis with degenerative disc disease and stenosis at L3 through S1 (hereinafter a "low back disorder"), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, declining the Veteran's request to reopen his claim of entitlement to service connection for a low back disorder.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2004 rating decision declining to reopen the Veteran's claim of entitlement to service connection for a low back disorder was not appealed and is, therefore, final.  

2.  Evidence received since the April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, and as such, this claim is reopened.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision declining to reopen the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  By reopening the Veteran's claim of entitlement to service connection for a low back disability, the Board is granting this benefit in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

In August 2008, the RO declined the Veteran's request to reopen his claim of entitlement to service connection for a low back disability.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

In April 2004, the RO declined to reopen the Veteran's claim of entitlement to service connection for a low back disability because there was no evidence of record demonstrating that the Veteran's preexisting low back disability was permanently aggravated by active military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.

With that having been said, the Board finds that new and material evidence has been submitted, and as such, the Veteran's claim is reopened.  The Veteran submitted a private medical opinion dated December 2009 from a certified physician's assistant with the initials P.K.N.  According to this opinion, the Veteran's preexisting scoliosis of the lumbar spine was permanently worsened as a result of an acute back injury suffered during military service in 1976.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Since this new opinion directly addresses an unestablished fact necessary to substantiate the Veteran's claim, it is material.  The Veteran's claim is reopened.  





ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for thoracolumbar scoliosis with degenerative disc disease and stenosis at L3 through S1 is reopened.  


REMAND

The Veteran contends that his preexisting low back disability was permanently aggravated as a result of his active military service.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this matter.  

According to the December 2009 private medical opinion, the Veteran's preexisting back disability was permanently aggravated as a result of an acute back injury sustained in 1976 during active military service.  However, a review of the Veteran's service treatment records demonstrates that when he was seen for back pain in April 1976 he specifically denied any previous injury to his back.  There is no evidence of any actual injury to the Veteran's back during active military service.  Therefore, the December 2009 opinion alone does not demonstrate that the Veteran's preexisting back disability was permanently aggravated by military service, as it appears to be based, at least in part, on an inaccurate set of facts.  

Nonetheless, the Board concludes that a VA examination should be provided to the Veteran so that a medical opinion may be offered regarding whether his preexisting low back disability was permanently aggravated by military service.  The Veteran's enlistment examination noted that the Veteran had scoliosis of the lumbar spine, and according to a February 1976 service treatment record, the Veteran suffered a back injury before military service while playing football in 1973.  Even though there is no evidence of an in-service injury, the Veteran's service treatment records demonstrate that he did begin to develop back pain during military service, and as a result, he was separated from active duty with a diagnosis of a chronic thoracolumbar sprain.  1976 treatment records also reflect that the Veteran's back pain had worsened to such a degree during military service that he could no longer perform his duties.  As such, the Board finds that a VA opinion should be offered as to whether the Veteran's preexisting low back disorder was permanently aggravated as a result of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his low back disability.  The examiner should opine as to whether it is at least as likely as not that the Veteran suffers from any low back disability that manifested during, or as a result of, active military service.  The examiner should also provide an opinion as to whether the Veteran's preexisting low back disability (i.e., scoliosis) was permanently aggravated as a result of active military service.  The Veteran's claims file and a copy of this remand must be provided to the VA examiner upon examination.  A complete rationale must be provided for any opinion offered and the Veteran's lay statements should be taken into consideration when offering any opinion.  

2.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


